Citation Nr: 1013906	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-35 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Board notes that the Veteran requested a hearing before 
the Board.  However, he later withdrew this request.  See 
March 2010 statement in support of claim.  


FINDINGS OF FACT

It has not been shown by competent and probative evidence 
that the Veteran has a left knee disability that is causally 
related to service or that arthritis of the left knee 
manifested to a compensable degree within the first post-
service year.


CONCLUSION OF LAW

A left knee disorder was not incurred or aggravated during 
active service, nor may any current left knee disorder be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2006.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Id.  

VA has obtained the Veteran's service treatment records and 
VA records, afforded the Veteran a physical examination and 
obtained a medical opinion as to the etiology of his claimed 
disability.  The report of the VA examination reflects that 
the examiner reviewed the claims folder, including the 
Veteran's service treatment records, elicited from the 
Veteran his history of complaints and symptoms, and provided 
a rationale for his opinion.  The Veteran has provided VA 
with some private medical evidence in furtherance of 
substantiating his claim, but requested no assistance from VA 
in obtaining any evidence, even though he was advised by 
letter that he could do so.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from of separation from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Although the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

Factual Background

A review of the Veteran's service treatment records documents 
that upon entrance to service his lower extremities, 
including his knees, were normal on clinical evaluation.  See 
May 1963 enlistment report of examination.  A contemporaneous 
report of medical history documents that the Veteran denied 
having ever had or then having arthritis or rheumatism, or a 
"trick" or locked knee.  

A November 1963 clinical record shows that the Veteran fell 
in the mess hall during the fourth week of basic training and 
then complained of medial left knee pain and swelling, as 
well as inability to flex this knee.  It was noted that the 
Veteran evidently had a similar episode of pain and swelling 
and inability to flex this knee three years prior from a 
football injury.  The Veteran related at this time that he 
had not had any difficulty with this knee since then until 
recently.  X-rays and laboratory data were unremarkable.  The 
Veteran was admitted for about a week for conservative 
treatment with traction and physical therapy.  It was noted 
that he was doing quite well upon discharge.  Acute synovitis 
of the left knee joint caused by a fall on the left knee was 
assessed at this time.  

A January 1964 service treatment record documents a complaint 
of aching in the legs and mild pain in the left knee.  
Physical examination was negative at this time and the 
Veteran was prescribed an Ace bandage for his left knee.  

The Veteran received a separation examination in August 1966.  
Clinical evaluation of his left knee was normal at this time, 
although the Veteran complained of painful and swollen knees.  
See August 1966 separation report of medical examination.  

The last service treatment record pertaining to the Veteran's 
knees is dated in September 1966 and documents the Veteran's 
complaints of swollen and painful knees at this time.  His 
prior history of blunt injury to the left knee during basic 
training was noted at this time, with resultant pain and 
swelling about the patella requiring aspiration.  It was 
noted that a few weeks prior that the Veteran bumped this 
knee while running for exercise and had pain, but no 
swelling, in the patellar region, which spontaneously 
subsided.  The left knee was entirely normal upon 
examination, but probable pre-patellar bursitis, traumatic 
old, doubt chondromalacia and knee joint disease was 
assessed.  The examining physician felt that the Veteran 
would have no worsening of the condition, unless aggravated 
repeatedly.  

Of record is a March 2001 private medical record submitted by 
the Veteran, which documents the Veteran's complaint of 
chronic knee pain.  The Veteran related that the pain 
bothered him quite a lot, but had worsened since his 
employment as a security guard required him to run a mile.  
Knee pain was assessed at this time.  Subsequent private 
records document complaints of knee pain, and advanced 
degenerative arthritis in the left knee, particularly in the 
medial compartment, as well as maceration and extensive tears 
of the anterior and posterior horns of the medical meniscus, 
chondrocalcinosis involving the lateral meniscus and to a 
lesser extent the medical meniscus, joint space narrowing and 
spurring in the medial compartment, and articular spurring at 
the patellofemoral joint.  

In September 2003 the Veteran first presented at the Fox 
Valley VA facility to establish care.  At this time the 
Veteran related that he had recently been diagnosed as having 
RA.  The Veteran also offered a history of three previous 
arthroscopic surgeries of the left knee.  He was assessed as 
having RA, fairly well-controlled and referred to the 
rheumatology clinic.  X-rays obtained in May 2004 document 
severe narrowing of the medial compartment of the left knee 
and mild DJD at the patellofemoral joint.  Subsequent VA 
records document similar impressions, but contain no 
discussion on the etiology of any diagnosed disorders of the 
left knee.  

In April 2006 the Veteran was provided a VA examination in 
furtherance of substantiating his claim.  The examiner that 
conducted the examination noted that the claims file and 
available medical records had been thoroughly reviewed prior 
to the examination.  He noted the Veteran's in-service fall 
onto his left knee and that it was not broken in service.  
The examiner highlighted that the Veteran had transient 
synovitis, which was aspirated in service, as well as other 
complaints of knee pain during his period of active service.  

At the examination, the Veteran apparently related that he 
had worked as an electronics technician for 35 years after 
his discharge.  He reported that this work involved working 
on TVs in homes and getting on his knees and moving 
furniture.  The Veteran also informed the examiner that he 
also had a pert-time electronics TV business form himself at 
times as well.  The Veteran was then working as a security 
guard and was on his feet for most of an eight hour day.  He 
had been working as a security guard for the past 6 years at 
the time of the examination.  The Veteran also brought a 
surgical report dated in 1992 showing that he had a medial 
meniscal tear of the left knee.  He related that from 1966 
until 1992 he did not have any problems with his left knee.  
The Veteran related that he could not recall why he needed 
surgery for his left knee.  The examiner also noted a history 
of gout beginning in 1996, as well as RA involving all the 
joints beginning in 2002.

Based on examination of the Veteran, the examiner diagnosed 
RA and osteoarthritis of the left knee.  The examiner 
ultimately concluded that it was not at least as likely as 
not that the Veteran's minor fall in the military caused or 
aggravated the current left knee osteoarthritis, gout or RA.  
The examiner explained that the Veteran's in-service fall was 
minor, and did not involve serious blunt force trauma, such 
as that involved in a motor vehicle accident or paratrooping.  
The examiner further noted that the Veteran had no pains or 
problems with the left knee from 1966 through 1992 when he 
was assessed as having a medial meniscus tear of the left 
knee, which was an acute injury that had happened around 
1992, not more than 25 years earlier.  The examiner related 
that the 1992 surgery of the left knee had predisposed the 
left knee to have osteoarthritis.  

In a March 2007 statement the Veteran expressed his 
disagreement with the RO's determination to deny his claim 
for service connection.  He noted the VA examiner's findings 
that the Veteran had only a minor fall in service, with no 
broken bones and only transient synovitis.  He highlighted 
his service treatment records, which noted traumatic 
synovitis of the left knee.  

In this statement the Veteran also noted that within his 
service records was an unsigned Department of Defense 
statement concerning compensation from VA (DA Form 664).  He 
related that he had not viewed this document prior to 
separation and that he was therefore unaware that he could 
file a claim with VA.  He stated that someone in the Army 
"was questioning whether [he] wanted to file a claim ... and 
the only injury [he] sustained on active duty was to [his] 
left knee."  In his October 2007 substantive appeal the 
Veteran related that had he been provide the DA Form 664 he 
would have filed a claim for compensation upon discharge.  



Analysis

Initially, as will be discussed below, the Board finds that 
there is no credible evidence continuing symptomatology in 
his knee since his documented in-service injury to the left 
knee.  See April 2006 VA examination report.  In this regard, 
the Board notes that although the Veteran, a layperson, is 
competent to relate his symptomatology, he is not competent 
to offer an opinion on the etiology of his left knee 
disorders, first diagnosed many years following his 
discharge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

The Board also notes that there appears no clinical or lay 
evidence pertaining to arthritis of the left knee dated 
within the first post-service year, or for many years 
thereafter.  It is thus impossible for the Board to ascertain 
whether arthritis of the left knee manifested to a 
compensable degree within this period.  Accordingly, the 
presumptive regulations are not for application.  38 C.F.R. 
§§ 3.307, 3.309.

Because the Veteran does not appear to be alleging any 
continuity of symptomatology of the left knee dating back to 
service, resolution of this claim largely depends on weighing 
the clinical and medical evidence of record against the 
Veteran's lay assertions.  As noted above, although he is 
competent to describe symptoms, he is not competent to relate 
left knee disorders that had their onset several decades 
after service to injuries sustained in service.  Jandreau, 
supra.  In this regard, the evidence shows that the Veteran 
has acknowledged having no post-service complaints regarding 
the left knee until 1992, when he suffered a tear of the 
meniscus in this knee requiring surgical intervention.  The 
only competent evidence pertaining to the etiology of the 
Veteran's current left knee disorders is the April 2006 VA 
examiner's opinion, which finds that the Veteran's knee 
problems are attributable to the 1992 meniscus tear and 
surgery, as well as his current diagnoses of gout and 
rheumatoid arthritis, and it was less likely than not that 
any of these problems were related to the Veteran's in-
service fall on the left knee, either directly or through 
aggravation.  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the claim, it 
must be denied.  As is true with any piece of evidence, the 
credibility and weight to be attached thereto are within the 
province of the Board as adjudicators.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997).

The Board has considered the Veteran's assertion that the 
examiner mischaracterized the nature of his in-service injury 
when he asserted that it was not "traumatic" in nature.  In 
support of that argument, he cites to the diagnosis of 
traumatic synovitis noted in his service treatment records.  
However, the examination report clearly reflects that the 
examiner took into account the fact that the Veteran fell in 
service, and was subsequently given a diagnosis of traumatic 
synovitis.  In determining that the Veteran's injury did not 
involve "serious blunt force trauma," the examiner gave 
examples of a motor vehicle accident or parachute jump as the 
type of "serious" injury he was referring to.  Thus, the 
examiner was clearly full aware of the nature of the original 
injury in rendering his opinion. 

The Board also recognizes that the Veteran's history of pre-
service injury to the left knee raises the question of 
aggravation of a pre-existing disability.  However, the 
Veteran's knee was noted as being normal at entrance to 
service, and it is therefore presumed that it was sound upon 
entrance.  38 U.S.C.A. § 1111 (West 2002).  Furthermore, the 
record does not otherwise contain clear and unmistakable 
evidence of a preexisting disability so as to rebut that 
presumption.  It is particularly telling in this regard that 
the service treatment records document this history of injury 
but relate none of the Veteran's then-documented complaints 
thereto, but rather his 1963 in-service fall.  

To the extent that the Veteran's arguments (notably his 
assertion that he would have filed a claim upon discharge had 
he received DA Form 664) have implied a claim of continuing 
symptomatology, they are not credible.  Specifically, they 
are substantially outweighed by the evidence of record 
showing that the Veteran denied a history of such 
symptomatology for many years after service.  In particular, 
the Board notes the April 2006 VA examination report, wherein 
it was noted that he reported having no problems following 
service until 1992.  The Board finds statements made directly 
to a health care provider during the course of physical 
examination to be more credible than those offered directly 
to the RO and the Board in support of a claim for monetary 
benefits.  Thus, the Veteran, by his own admission, did not 
have any problems with his left knee until this post-service 
event.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); but 
see Buchanan v. Nicholson, 451 F.3d 1331 (2006) (noting that 
Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records).

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim.  Therefore, the benefit sought on appeal 
is denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


